DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/28/22, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 6,411,752 to Litte et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little.
Little discloses in figures 14A-15A, a coupler array comprising: 
A coupler array (1400) in a coupler plane including a plurality of couplers (1402) arranged in two or more rows (1404) and two or more columns (1406), wherein each of the plurality of couplers is configured to couple light between the coupler plane and one or more directions outside the coupler plane (“output”; figure 15A); 
A pixel switch network (node structure) to selectively couple light into our out of the subset of couplers (also column 3, lines 27-43) wherein the pixel switch network comprises: 
Two or more pixel-network waveguides (waveguides north-south or east-west that are within the grid) to selectively couple light (add/drop functions are disclosed); 
One or more feed waveguides (waveguides outside the grid portion); and 
Where the switches selectively couple light selected on paths that form opposite directions (see grid structure in figures 14-15). 
As to claim 2, Little discloses ring resonators 1422; (Figure 14B). 
As to claims 5 and 40, the feed waveguides can be fed to multiple locations to address different subsets of couplers (2nd and 3rd order resonators in figures 6A-6B would be in multiple locations and fed by an input and an add port).
As to claim 39, the feed waveguides oppose one another (North/South vs. East/West) and are router in common (bus waveguides disclosed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-9 and 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little as applied to claims above, and further in view of Spector (cited in prior office action).
Little discloses the invention as claimed except for the input and receiver switches, output demultiplexers, nor the source switching or controllers in the following claims:
Claims 6-7: input switch 
Claims 8-9: receiver/output switch
Claim 10: Demux (Little discloses WDM). 
Claim 11: source switch/controller 
Claims 12-26 lack related components and structure to form a complete system. 
Spector discloses in relation to claims 11-26: 
As to claim 11, this claim is a combination of the above with the addition of a controller and lenses to collect light from the array (this is disclosed in the abstract for steering light in a free space optical beam in a direction determined by the switch port). It also discloses a PIC which is disclosed in paragraph 12.
	As to claims 12-13, the controller could be configured to perform these functions (background of invention). 
	As to claims 14-15, the lenses can be tuned to have specific output angles (abstract). 
	As to claim 16, there is a translation stage (output terminal 100) mounted to the PIC array. 
	As to claims 17-18, mirrors are used (paragraph 57). 
	As to claims 19-20, a phase shifter as claimed (408) is disclosed (paragraph 61). 
	Claims 21-26 are variations of the above. 
	It would have been obvious to one having ordinary skill in the art to realize that while Little discloses inputs/outputs briefly, using controllers and input/output components as taught by Spector as an addition to Little would complete a coupler array system.
Claim(s) 10 and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Spector as applied to claims above, and further in view of Nicolaescu (cited in prior office action)
Little in view of Spector discloses the invention as claimed including the use of multiplexers (WDM; paragraph 64 of Spector). These are recited in claims 10 and 27. Additional dependent claims are variants of previously disclosed and rejected claims above.
However, Little in view of Spector fails to explicitly disclose a demultiplexer or associated detectors. It is noted that adding a demultiplexer or photodetectors would be common in the art to determined if the output signal is as desired and meets a pre-determined value.
Nicolaescu discloses such an optical sensing system using a MEMS based beam steering pixel array (paragraph 14). 
It would have been obvious to one having ordinary skill in the art to add a demultiplexer and detectors as taught by Nicolaescu in Spector in order to measure and adjust for an optimal output that meets a pre-determined value.
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2022/0120983.
US 11,236,993 (controller structure). 
US 2018/0175961 (switch grid pixel array; figure 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883